Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the preliminary amendment filed on 08/13/2020.
Claims 1-20 are pending.

Priority
2.	This application is a Continuation of 15/385,789 (Patent US 10545979), which was filed on 12/20/2016, was acknowledged and considered

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 04/13/2021, 07/07/2020 and 01/24/2020 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,545,979. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent 10,545,979
Instant Application 16752022
Claim 1:
A system, comprising:
    at least one processor;
    a memory to store program instructions that, if executed, cause the at least one processor to perform a method, comprising:




    receiving an indication of an Extract, Transform, Load (ETL) process applied to one or more source data objects to generate one or more transformed data objects;

    updating a history for the source data objects to include the transformed data objects and the application of the ETL process to the one or more source data objects to generate the transformed data objects;



    determining whether the update to the history for the transformed source data objects satisfies criteria for triggering an event associated with the history; and
















    in response to determining that the update to the history for the transformed source data objects satisfies the criteria for triggering the event, sending a notification of the event to a subscriber for the event.

A system, comprising: 
    at least one processor; and 
    a memory, storing program instructions that when executed by the at least one processor, cause the at least one processor to implement a data catalog for an Extract, 

    receive, at the data catalog, an indication of a first ETL process applied to one or more source data objects to generate one or more transformed data objects; 

    store, in the data catalog, an instance of a history object in a history data structure according to the received indication, the history object created in the history data structure to specify information expected to be stored to describe the performance of the first ETL process on a given source data object to generate a transformed data object; 

    evaluate, in the data catalog, the stored information that describes the performance of the first ETL process in the instance of the history object with respect to criteria for triggering an event to perform a second ETL process subscribed to the event to determine 

    in response to the determination that the performance of the first ETL process satisfies the criteria for triggering the event, cause the second ETL process to be performed.

Claim 23:
The system of claim 21, wherein the data catalog service is further configured to:

    further in response to the determination that the performance of the first ETL process satisfies the criteria for triggering the event, send a notification of the event to another subscriber different than the second ETL process.
Claim 5:
A method, comprising:


    receiving an indication of an Extract, Transform, Load (ETL) process applied to one or more source data objects to generate one or more transformed data objects;


    updating a history for the source data obj ects to include the transformed data obj ects and the application of the ETL process to the one or more source data objects to generate the transformed data objects;




    determining whether the update to the history for the transformed source data objects satisfies criteria for triggering an event associated with the history; and















    in response to determining that the update to the history for the transformed source data objects satisfies the criteria for triggering the event, sending a notification of the event to a subscriber for the event.
Claim 28:
A method, comprising:


    receiving, at a data catalog for an Extract, Transform, Load (ETL) service, an indication of a first ETL process applied to one or more source data objects to generate one or more transformed data objects;

    storing, in the data catalog, an instance of a history object in a history data structure according to the received indication, the history object created in the history data structure to specify information expected to be stored to describe the performance of the first ETL process on a given source data object to generate a transformed data object;

    evaluating, in the data catalog, the stored information that describes the performance of the first ETL process in the instance of the history object with respect to criteria for triggering an event to perform a second ETL process subscribed to the event to determine that the performance of the first ETL process 

    in response to determining that the performance of the first ETL process satisfies the criteria for triggering the event, causing the second ETL process to be performed.

Claim 30:
The method of claim 28, further comprising:

    further in response to determining that the performance of the first ETL process satisfies the criteria for triggering the event, sending a notification of the event to another subscriber different than the second ETL process.
Claim 14:
A non-transitory, computer-readable storage medium, storing program instructions that when executed by one or more computing devices cause the one or more computing devices to implement:

    receiving an indication of an Extract, Transform, Load (ETL) process applied to one or more source data objects to generate one or more transformed data objects;


    updating a history for the source data objects to include the transformed data obj ects and the application of the ETL process to the one or more source data objects to generate the transformed data objects;




    determining whether the update to the history for the transformed source data objects satisfies criteria for triggering an event associated with the history; and




















    in response to determining that the update to the history for the transformed source data objects satisfies the criteria for triggering the event, sending a notification of the event to a subscriber for the event.
Claim 35:
One or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices, cause the one or more computing devices to implement:

    receiving, at a data catalog for an Extract, Transform, Load (ETL) service, an indication of a first ETL process applied to one or more source data objects to generate one or more transformed data objects;

    storing, in the data catalog, an instance of a history object in a history data structure according to the received indication, the history object created in the history data structure to specify information expected to be stored to describe the performance of the first ETL process on a given source data object to generate a transformed data object;

    evaluating, in the data catalog, the stored information that describes the performance of the first ETL process in the instance of the history object with respect to criteria for triggering an event to perform a second ETL process subscribed to the event to determine that the performance of the first ETL process 

    in response to determining that the performance of the first ETL process satisfies the criteria for triggering the event, causing the second ETL process to be performed.

Claim 37:
The one or more non-transitory, computer-readable storage media of claim 35, storing further instructions that when executed on or across the one or more computing devices cause the one or more computing devices to further implement:

    further in response to determining that the performance of the first ETL process satisfies the criteria for triggering the event, sending a notification of the event to another subscriber different than the second ETL process.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
11/18/2021

/HUNG D LE/Primary Examiner, Art Unit 2161